FRANK, Judge.
The order under review, which derived from the motion of the personal representative of the estate of the putative biological father, to set aside an order vacating the adoption of the appellee, is affirmed. The appellant was not an essential party to the adoption proceeding when it occurred and has no standing now to challenge any aspect or the outcome of that matter. See §§ 63.122 and 63.162, Fla.Stat. (1987). Our affirmance, however, is without prejudice to the appellant’s ability to initiate an independent action. See In re Estate of Farley, 520 So.2d 619 (Fla. 4th DCA 1988).
DANAHY, A.C.J., and LEHAN, J., concur.